Title: From Benjamin Franklin to Jonathan Williams, Jr., 1 February 1781
From: Franklin, Benjamin
To: Williams, Jonathan Jr.


Dear Jonathan,
Passy, Jan. 22. 1781.
I received yours of the 25th. past. Mr. Chaumont, who continued at Versailles during his Difficulties, now appears again at Paris, having as I hear received 500,000 Remittances from America, with which he has resumed his Course of Payments. I have not yet had an Opportunity of making the Proposal to him, which you mention, relative to the Cloth, but shall before next Post. I hope the Ship is arriv’d at L’Orient, before this Time, as his Son told me some Days since that She was sailed. Your Step in writing to Bordeaux was a prudent …
Mr. Williams.
